DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
This action is in response to papers filed 1/14/2022.
Claims 2-3, 8, 10, 13-19 are pending.
The previous objection to the specification and 112 issues are withdrawn in view of the amendment and the interview summary mailed 8/25/2021).
Priority
The instant application was  filed 10/27/2015 is a continuation of 13939242, filed 07/11/2013 and is a continuation of 13688273, filed 11/29/2012 which is a continuation of 12865681, filed 11/08/2010 which a national stage entry of PCT/US2009/032881  with an international filing date: 02/02/2009  and claims priority from provisional Application 61100293, filed 09/26/2008  and claims priority from provisional application 61025536, filed 02/01/2008 .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-3, 8, 10, 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US patent 10,988,755 in view of Mellinghoff (The New England Journal of Medicine (2005) volume 353, pages 2012-2024). 
This is a provisional nonstatutory double patenting rejection.

The specification teaches, “[0123] Methods of isolating microvesicles from a biological sample are known in the art. For example, a method of differential centrifugation is described in a paper by Raposo et al. (Raposo et al., 1996), and similar methods are detailed in the Examples section herein. Methods of anion exchange and/or gel permeation chromatography are described in U.S. Pat. Nos. 6,899,863 and 6,812,023. Methods of sucrose density gradients or organelle electrophoresis are described in U.S. Pat. No. 7,198,923. A method of magnetic activated cell sorting (MACS) is described in (Taylor and Gercel-Taylor, 2008). A method of nanomembrane ultrafiltration concentrator is described in (Cheruvanky et al., 2007). Preferably, microvesicles can be identified and isolated from bodily fluid of a subject by a newly developed microchip technology that uses a unique microfluidic platform to efficiently and selectively separate tumor derived microvesicles. This technology, as described in a paper by Nagrath et al. (Nagrath et al., 2007), can be adapted to identify and separate microvesicles using similar principles of capture and separation as taught in the paper. Each of the foregoing references is incorporated by reference herein for its teaching of these methods. “

Claim 1 of 755 is drawn to method for extracting nucleic acids from a biological sample from a subject, comprising the steps of: a. isolating microvesicles comprising exosomes from the biological sample by one or more centrifugation procedures to pellet the microvesicles from the biological sample, wherein none of the centrifugation procedures are performed at a speed exceeding about 20,000 g, and wherein none of the centrifugation procedures use nanomembrane ultrafiltration concentration; and b. extracting nucleic acids from the isolated, pelleted microvesicles comprising exosomes, wherein 18S and 28S rRNAs are detectable in the extracted nucleic acids, and wherein the ratio of the amount of 18S rRNA to the amount of 28S rRNA, as detected in the extracted nucleic acids, is about 0.5 to about 1.0.
Additional claims of 531 are drawn to detection of EGFR nucleic acids with 90% homology and filtration or centrifugation. 
However, Mellinghoff teaches, “The epidermal growth factor receptor (EGFR) is frequently amplified, overexpressed, or mutated in glioblastomas, but only 10 to 20 percent of patients have a response to EGFR kinase inhibitors. The mechanism of responsiveness of glioblastomas to these inhibitors is unknown.”

Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect EGFRvIII in microvesicles and to treat subjects with glioma in which EGFRvIII is detected with EGFR inhibitors.  The artisan would be motivated as Mellinghoff suggests that EGFR inhibitors are an effective treatment for some glioma patients with EGFRvIII.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to treat known genetic abnormalities associated with cancer.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect EGFRvIII and treat with EGFR inhibitors in the method of ‘555.  The artisan would be motivated as the instant claims are genus  to species of the instant claims, and use of exosomes would minimize expense and risk of complications from biopsy of glioma. . Further dependent claims are commensurate in scope. The artisan would have a reasonable expectation of success 
Dependent claims are obvious variants of independent claims.
Response to Arguments
The response traverses the rejection asserting, “The instant application is assigned in its entirety to The General Hospital Corporation, of Boston, Massachusetts. The '755 patent is assigned in its entirety to Exosome Diagnostics, Inc, of Waltham, Massachusetts. These are two entirely different entities. There is no co- ownership. Further, the '755 patent is not the result of a sponsored research agreement. The '755 patent is merely a piece of post-filing art that has two of the five inventors on the instant application. The relationship of the '755 patent and the instant application in no way results in an unjustified or improper timewise extension of the "right to exclude" granted to a patent that issues from the instant application. In light of this, this rejection is inappropriate.  Furthermore, because of the lack of relationship between the '755 patent and the instant application, a terminal disclaimer cannot be filed. As such, this rejection cannot be cured by the filing of a terminal disclaimer, disclaiming any patent term beyond that of the '755 patent. In light of this, the rejection is inappropriate.”  This argument has been thoroughly reviewed but is not considered persuasive as First, as noted, the MPEP provides that obviousness-type double patenting may exist between an issued patent and an application filed by "the same inventive entity, or by a different inventive entity having a common inventor, and/or by a common assignee/owner." MPEP § 804(I)(A) (emphasis added). Although the MPEP is not binding on this court, we can take judicial notice of this provision to the extent it does not conflict with 
Further the Federal Circuit in In re Hubbell, 709 F.3d 1140, 106 U.S.P.Q.2d 1032 (Fed. Cir.2013) address this argument as  Hubbell's primary argument is that obviousness-type double patenting should never be applied in the absence of common ownership of the applications at issue. We have already rejected that contention. In Van Omum, for example, our predecessor court affirmed an obviousness-type double patenting rejection over a patent with a common inventor, despite a lack of common ownership. In that case, as here, the claims in the application were generic to the species claims in the patents on which the double patenting rejection was based. Van Ornum, 686 F.2d at 938. Although the application and the patents shared a common inventive entity, the inventors assigned one of the patents to General Motors and assigned the second patent, as well as the application at issue, to Rockcor, Inc. Id. at 938-39. Because the application's generic claims "disclosed no additional invention or discovery other than what ha[d] already been claimed" in the prior patents, the court concluded that the double patenting rejection was "fully justified." Id. at 944. The court further found that, because the application and conflicting patents were not commonly owned, the applicants could not file a terminal disclaimer to overcome the rejection. See id. at 944-48 (approving the common ownership requirement for terminal disclaimers set 
The response provides arguments with the expiration dates of the patent ‘755 and the instant application.  These are noted, but are not weighed in the analysis of presenting an ODP rejection.
Thus the rejection is maintained.
Claims 2-3, 8, 10, 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 12-13, 29, 31-39 of copending Application No. 15138746 in view of Mellinghoff (The New England Journal of Medicine (2005) volume 353, pages 2012-2024). 
This is a provisional nonstatutory double patenting rejection.
Claim 2 has been amended to recite, “A method of treating a brain tumor in a human subject comprising: (a) isolating a microvesicle fraction from a bodily fluid sample from the human subject, wherein the bodily fluid sample is a blood, serum, plasma, cerebrospinal fluid or urine sample” and “(d) administering a brain tumor treatment to the subject when the biomarker is present.”  Thus the broadest reasonable interpretation of the claims is the subject has been previously diagnosed of brain cancer.  
The specification teaches, “[0123] Methods of isolating microvesicles from a biological sample are known in the art. For example, a method of differential centrifugation is described in a paper by Raposo et al. (Raposo et al., 1996), and similar methods are detailed in the Examples section herein. Methods of anion exchange 
The specification teaches, “[0126] It may be beneficial or otherwise desirable to extract the nucleic acid from the exosomes prior to the analysis. Nucleic acid molecules can be isolated from a microvesicle using any number of procedures, which are well-known in the art, the particular isolation procedure chosen being appropriate for the particular biological sample. Examples of methods for extraction are provided in the Examples section herein. In some instances, with some techniques, it may also be possible to analyze the nucleic acid without extraction from the microvesicle. “
Claim 1 of 746 is drawn to method of extracting nucleic acid from a human biological sample, wherein the human biological sample comprises a heterogeneous collection of, microvesicles, the method comprising the steps of. a) filtering or centrifuging the biological sample to obtain a fraction comprising the heterogeneous collection of microvesicles , wherein the filtration or centrifugation excludes proteins, lipids, debris from dead cells and other potential contaminants and PCR inhibitors; b) contacting the fraction with an affinity agent that binds to at least one surface marker to remove microvesicles that comprise the at least one surface marker from the fraction, wherein the surface marker is glycophorin A (CD235); c) contacting the fraction from step (b) with at least one RNase inhibitor, at least one protease, at least one reducing agent, at least one decoy substrate, at least one soluble receptor, at least one small interfering RNA, at least one RNA binding molecule, at least one RNase denaturing substance, or any combination thereof; d) performing a processing step on the fraction from step (c), comprising washing the microvesicles, removing any RNases by size separation, denaturing any proteins, or a combination thereof; e) extracting nucleic acid from the fraction from step (d)..
Additional claims of 746 are drawn to detection of genetic aberrations and table 1 teaches EGFR.  Dependent claims are to serum samples.. 
However, Mellinghoff teaches, “The epidermal growth factor receptor (EGFR) is frequently amplified, overexpressed, or mutated in glioblastomas, but only 10 to 20 percent of patients have a response to EGFR kinase inhibitors. The mechanism of responsiveness of glioblastomas to these inhibitors is unknown.”
Mellinghoff teaches detection of EGFR EGFRvIII was detected in 12 of 26 glioma.  Mellinghoff teaches, “EGFRvIII was detected in 12 of 26 malignant gliomas (46 percent) (Table 2), similar to the previously reported frequency in glioblastomas.21,27 It was found only in tumors with EGFR amplification or a gain of chromosome 7. Of 12 patients whose tumors expressed EGFRvIII, 6 had a response to EGFR kinase 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect EGFRvIII in microvesicles from serum  and to treat glioma subjects in which EGFRvIII is detected with EGFR inhibitors.  The artisan would be motivated as Mellinghoff suggests that EGFR inhibitors are an effective treatment for some glioma patients with EGFRvIII.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to treat known genetic abnormalities associated with cancer.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect EGFRvIII and treat with EGFR inhibitors in the method of ‘746.  The artisan would be motivated as the instant claims are genus  to species of the instant claims, and use of exosomes would minimize expense and risk of complications from biopsy of glioma. . Further dependent claims are commensurate in scope. The artisan would have a reasonable expectation of success as the artisan is merely using known methods to isolate microvesicles, isolate RNA from microvesicles, detect EGFRvIII RNA and treat subjects with known inhibitors.
Dependent claims are obvious variants of independent claims.
Response to Arguments

Claims 2-3, 8, 10, 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17211484 in view of Mellinghoff (The New England Journal of Medicine (2005) volume 353, pages 2012-2024). 
This is a provisional nonstatutory double patenting rejection.
Claim 2 has been amended to recite, “A method of treating a brain tumor in a human subject comprising: (a) isolating a microvesicle fraction from a bodily fluid sample from the human subject, wherein the bodily fluid sample is a blood, serum, plasma, cerebrospinal fluid or urine sample” and “(d) administering a brain tumor treatment to the subject when the biomarker is present.”  Thus the broadest reasonable interpretation of the claims is the subject has been previously diagnosed of brain cancer.  
The specification teaches, “[0123] Methods of isolating microvesicles from a biological sample are known in the art. For example, a method of differential centrifugation is described in a paper by Raposo et al. (Raposo et al., 1996), and similar methods are detailed in the Examples section herein. Methods of anion exchange 
The specification teaches, “[0126] It may be beneficial or otherwise desirable to extract the nucleic acid from the exosomes prior to the analysis. Nucleic acid molecules can be isolated from a microvesicle using any number of procedures, which are well-known in the art, the particular isolation procedure chosen being appropriate for the particular biological sample. Examples of methods for extraction are provided in the Examples section herein. In some instances, with some techniques, it may also be possible to analyze the nucleic acid without extraction from the microvesicle. “
Claim 1 of 484 is drawn to A method for extracting nucleic acids from a biological sample from a subject, comprising the steps of: a) isolating microvesicles comprising exosomes from the biological sample by one or more centrifugation procedures to pellet the microvesicles from the biological sample, wherein none of the centrifugation 
Dependent claims of 484 draw the invention to serum and  the RNA or DNA extracted. 
However, Mellinghoff teaches, “The epidermal growth factor receptor (EGFR) is frequently amplified, overexpressed, or mutated in glioblastomas, but only 10 to 20 percent of patients have a response to EGFR kinase inhibitors. The mechanism of responsiveness of glioblastomas to these inhibitors is unknown.”
Mellinghoff teaches detection of EGFR EGFRvIII was detected in 12 of 26 glioma.  Mellinghoff teaches, “EGFRvIII was detected in 12 of 26 malignant gliomas (46 percent) (Table 2), similar to the previously reported frequency in glioblastomas.21,27 It was found only in tumors with EGFR amplification or a gain of chromosome 7. Of 12 patients whose tumors expressed EGFRvIII, 6 had a response to EGFR kinase inhibitors, whereas 1 of 14 patients whose tumors did not express EGFRvIII had a response to EGFR kinase inhibitors (P=0.03). These data suggested that the expression of EGFRvIII sensitizes gliomas to EGFR kinase inhibitors. However, the lack of response in 50 percent of patients with EGFRvIII-expressing tumors indicates that other factors influence the outcome of treatment.”  (2019)
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect EGFRvIII in microvesicles and to treat subjects with glioma  in which EGFRvIII is detected with EGFR inhibitors.  The artisan 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect EGFRvIII and treat subjects with glioma with EGFR inhibitors in the method of ‘484.  The artisan would be motivated as the instant claims are genus  to species of the instant claims, and use of exosomes would minimize expense and risk of complications from biopsy of glioma. . Further dependent claims are commensurate in scope. The artisan would have a reasonable expectation of success as the artisan is merely using known methods to isolate microvesicles, isolate RNA from microvesicles, detect EGFRvIII RNA and treat subjects with known inhibitors. Dependent claims are obvious variants of independent claims.
Response to Arguments
The response traverses the rejection asserting, “According to MPEP §804(I)(b)(i), if a "provisional" nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date compared to the reference application(s), the Examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. “  In the instant case the ODP rejection over US patent 10,988,755 is still pending.  Thus the provisional ODP is maintained.
Claims 2-3, 8, 10, 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of US application 16/893966 
This is a provisional nonstatutory double patenting rejection.
Claim 2 has been amended to recite, Claim 2 has been amended to recite, “A method of treating a brain tumor in a human subject comprising: (a) isolating a microvesicle fraction from a bodily fluid sample from the human subject, wherein the bodily fluid sample is a blood, serum, plasma, cerebrospinal fluid or urine sample” and “(d) administering a brain tumor treatment to the subject when the biomarker is present.”  Thus the broadest reasonable interpretation of the claims is the subject has been previously diagnosed of brain cancer.  Thus the broadest reasonable interpretation of the claims is the subject has been previously diagnosed of brain cancer.  
The specification teaches, “[0123] Methods of isolating microvesicles from a biological sample are known in the art. For example, a method of differential centrifugation is described in a paper by Raposo et al. (Raposo et al., 1996), and similar methods are detailed in the Examples section herein. Methods of anion exchange and/or gel permeation chromatography are described in U.S. Pat. Nos. 6,899,863 and 6,812,023. Methods of sucrose density gradients or organelle electrophoresis are described in U.S. Pat. No. 7,198,923. A method of magnetic activated cell sorting (MACS) is described in (Taylor and Gercel-Taylor, 2008). A method of nanomembrane ultrafiltration concentrator is described in (Cheruvanky et al., 2007). Preferably, microvesicles can be identified and isolated from bodily fluid of a subject by a newly developed microchip technology that uses a unique microfluidic platform to efficiently and selectively separate tumor derived microvesicles. This technology, as described in 
The specification teaches, “[0126] It may be beneficial or otherwise desirable to extract the nucleic acid from the exosomes prior to the analysis. Nucleic acid molecules can be isolated from a microvesicle using any number of procedures, which are well-known in the art, the particular isolation procedure chosen being appropriate for the particular biological sample. Examples of methods for extraction are provided in the Examples section herein. In some instances, with some techniques, it may also be possible to analyze the nucleic acid without extraction from the microvesicle. “
Claim 1 of 966 is drawn  A method for extracting nucleic acids from a biological sample comprising a microvesicles comprising:(a) contacting the biological sample with a capture surface under conditions sufficient to retain the microvesicles on or in the capture surface, wherein the capture surface comprises three membranes that are positively charged and functionalized with quaternary ammonium; (b) lysing the microvesicles while the microvesicles are on or in the capture surface; and (c) extracting the nucleic acids from the eluted microvesicles...
Additional claims of 966 are drawn to detection of nucleic acids and isolation from serum. 
The claims of 966 does not specifically teach treating brain cancer.
Mellinghoff teaches, “The epidermal growth factor receptor (EGFR) is frequently amplified, overexpressed, or mutated in glioblastomas, but only 10 to 20 percent of 
Mellinghoff teaches detection of EGFR EGFRvIII was detected in 12 of 26 glioma.  Mellinghoff teaches, “EGFRvIII was detected in 12 of 26 malignant gliomas (46 percent) (Table 2), similar to the previously reported frequency in glioblastomas.21,27 It was found only in tumors with EGFR amplification or a gain of chromosome 7. Of 12 patients whose tumors expressed EGFRvIII, 6 had a response to EGFR kinase inhibitors, whereas 1 of 14 patients whose tumors did not express EGFRvIII had a response to EGFR kinase inhibitors (P=0.03). These data suggested that the expression of EGFRvIII sensitizes gliomas to EGFR kinase inhibitors. However, the lack of response in 50 percent of patients with EGFRvIII-expressing tumors indicates that other factors influence the outcome of treatment.”  (2019)
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect EGFRvIII in microvesicles from serum from subject with brain cancer and to treat subjects with glioma  in which EGFRvIII is detected with EGFR inhibitors.  The artisan would be motivated as Mellinghoff suggests that EGFR inhibitors are an effective treatment for some glioma patients with EGFRvIII.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to treat known genetic abnormalities associated with cancer.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect EGFRvIII and treat with EGFR inhibitors in the method of ‘966.  The artisan would be motivated as the instant claims are genus  to species of the instant claims, and use of exosomes would minimize 
Response to Arguments
The response traverses the rejection asserting, “According to MPEP §804(I)(b)(i), if a "provisional" nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date compared to the reference application(s), the Examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. “  In the instant case the ODP rejection over US patent 10,988,755 is still pending.  Thus the provisional ODP is maintained.
Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634